Exhibit 99.1 LETTER OF TRANSMITTAL To Tender For Exchange 5.500% Senior Notes due 2017 5.200% Senior Notes due 2021 3.375% Senior Notes due 2023 3.875% Senior Notes due 2024 of ESSEX PORTFOLIO, L.P. Pursuant To The Prospectus Dated, 2014 THE EXCHANGE OFFERS AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON, 2014, UNLESS EXTENDED (THE “EXPIRATION DATE”). The Exchange Agent for the Exchange Offers is: U.S. BANK NATIONAL ASSOCIATION By Hand, Overnight Delivery or Mail By Facsimile Transmission (Registered or Certified Mail Recommended): (for eligible institutions only): West Side Flats Operations Center III Fillmore Avenue East (651) 466-7372 St. Paul, MN 55107 Attn:Specialized Finance Attn.:Specialized Finance For Information Call: 800-934-6802 DELIVERY OF THIS LETTER OF TRANSMITTAL TO AN ADDRESS OTHER THAN AS SET FORTH ABOVE OR TRANSMISSION OF THIS LETTER OF TRANSMITTAL VIA A FACSIMILE TRANSMISSION TO A NUMBER OTHER THAN AS SET FORTH ABOVE WILL NOT CONSTITUTE A VALID DELIVERY OF THIS LETTER OF TRANSMITTAL.DELIVERY OF DOCUMENTS TO THE DEPOSITORY TRUST COMPANY DOES NOT CONSTITUTE DELIVERY TO THE EXCHANGE AGENT. The undersigned hereby acknowledges receipt of the prospectus, dated, 2014, of Essex Portfolio, L.P., a California limited partnership (the “Company”), which, together with this letter of transmittal, constitute the Company’s offer to exchange (the “Exchange Offers”) up to (i) $274,188,000 aggregate principal amount of its new 5.500% Senior Notes due 2017 (CUSIP No.: 29717P AG2) (the “New 2017 Notes”), (ii) $282,577,000 aggregate principal amount of its new 5.200% Senior Notes due 2021 (CUSIP No.: 29717P AJ6) (the “New 2021 Notes”), (iii) $290,962,000 aggregate principal amount of its new 3.375% Senior Notes due 2023 (CUSIP No.: 29717P AL1) (the “New 2023 Notes”) and (iv) $400,000,000 aggregate principal amount of its new 3.875% Senior Notes due 2024 (CUSIP No.: 29717P AN9) (the “New 2024 Notes” and, together with the New 2017 Notes, the New 2021 Notes and the New 2023 Notes, the “New Notes”), which, in each case, have been registered under the Securities Act of 1933, as amended (the “Securities Act”), for any and all of its outstanding unregistered (i) 5.500% Senior Notes due 2017 (CUSIP Nos.: U2843M AB1 and 29717P AF4) (the “Original 2017 Notes”), (ii) 5.200% Senior Notes due 2021 (CUSIP Nos.: U2843M AC9 and 29717P AH0) (the “Original 2021 Notes”), (iii) 3.375% Senior Notes due 2023 (CUSIP Nos.: U2843M AD7 and 29717P AK3) (the “Original 2023 Notes”) and (iv) 3.875% Senior Notes due 2024 (CUSIP Nos.: 29717P AM9 and U2843M AE5) (the “Original 2024 Notes” and, together with the Original 2017 Notes, the Original 2021 Notes and the Original 2023 Notes, the “Original Notes”), respectively. Original Notes may be tendered in a minimum principal amount of $2,000 and integral multiples of $1,000 in excess thereof. IF YOU DESIRE TO EXCHANGE YOUR ORIGINAL NOTES FOR AN EQUAL AGGREGATE PRINCIPAL AMOUNT AT MATURITY OF NEW NOTES, YOU MUST VALIDLY TENDER (AND NOT VALIDLY WITHDRAW) YOUR ORIGINAL NOTES TO THE EXCHANGE AGENT PRIOR TO THE EXPIRATION DATE. YOU MUST SIGN THIS LETTER OF TRANSMITTAL WHERE INDICATED BELOW.PLEASE READ THE INSTRUCTIONS SET FORTH BELOW CAREFULLY BEFORE COMPLETING THIS LETTER OF TRANSMITTAL. This letter of transmittal is to be completed by holders of the Company’s Original Notes if certificates representing such notes are to be forwarded herewith pursuant to the procedures set forth in the prospectus under the headings “The 2017, 2021 and 2023 Exchange Offers — Procedures for Tendering” and “The 2024 Exchange Offer — Procedures for Tendering.” Holders that are tendering Original Notes by book-entry transfer to the exchange agent’s account at DTC must execute the tender through the DTC Automated Tender Offer Program (“ATOP”), for which the Exchange Offers are eligible.DTC participants that are tendering Original Notes pursuant to an Exchange Offer must transmit their acceptance through the ATOP to DTC, which will edit and verify the acceptance and send an agent’s message to the exchange agent for its acceptance.Accordingly, this letter of transmittal need not be completed by a holder tendering through the DTC ATOP.However, any such holder will be bound by the terms of this letter of transmittal and the terms of the applicable Exchange Offer, as described in the prospectus and this letter of transmittal.Delivery by a holder of documents to DTC does not constitute delivery to the exchange agent. The undersigned has completed, executed and delivered this letter of transmittal to indicate the action the undersigned desires to take with respect to the applicable Exchange Offer. In order to properly complete this letter of transmittal, a holder of Original Notes must: ● complete the box entitled “Description of Original Notes”; ● if appropriate, check and complete the boxes relating to guaranteed delivery, Special Issuance Instructions and Special Delivery Instructions; ● sign the letter of transmittal; and ● complete the included Form W-9 (or provide an IRS Form W-8). If a holder desires to tender Original Notes pursuant to an Exchange Offer and (1) certificates representing such notes are not immediately available, (2) time will not permit this letter of transmittal, certificates representing such notes or other required documents to reach the exchange agent on or prior to the expiration date, or (3) the procedures for book-entry transfer (including delivery of an agent’s message) cannot be completed on or prior to the expiration date of the applicable Exchange Offer, such holder may nevertheless tender such notes with the effect that such tender will be deemed to have been received on or prior to the expiration date of the applicable Exchange Offer if the guaranteed delivery procedures described in the prospectus under “The 2017, 2021 and 2023 Exchange Offers — Procedures for Tendering — Guaranteed Delivery” and “The 2024 Exchange Offer — Procedures for Tendering — Guaranteed Delivery” are followed.See Instruction 1 below. PLEASE READ THE ENTIRE LETTER OF TRANSMITTAL, INCLUDING THE INSTRUCTIONS, AND THE PROSPECTUS CAREFULLY BEFORE COMPLETING THIS LETTER OF TRANSMITTAL OR CHECKING ANY BOX BELOW.The instructions included with this letter of transmittal must be followed.Questions and requests for assistance or for additional copies of the prospectus and this letter of transmittal, the Notice of Guaranteed Delivery and related documents may be directed to U.S. Bank National Association, at the address and telephone number set forth on the cover page of this letter of transmittal.See Instruction 11 below. List below the Original Notes to which this letter of transmittal relates.If the space provided is inadequate, list the certificate numbers and principal amounts at maturity on a separately executed schedule and affix the schedule to this letter of transmittal.Tenders of Original Notes will be accepted only in minimum principal amounts at maturity equal to $2,000 or integral multiples of $1,000 in excess thereof. DESCRIPTION OF ORIGINAL NOTES NAME(S) AND ADDRESS(ES) OFREGISTERED HOLDER(S (PLEASE FILL IN) SERIES AND
